 Fill in this information to identify the case:
 Debtor 1    Troy Everett Crumley

 Debtor 2    June Ann Crumley
             fka June Ann McCoy

 (Spouse, if filing)

 United States Bankruptcy Court for the WESTERN District of LOUISIANA

 Case number 19-30401


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: Carrington Mortgage Services, LLC                           Court claim no. (if known): 3-1

Last 4 digits of any number you use to
identify the debtor’s account: 5423

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees                                                                                          (3)            $0.00

 4          Filing fee and court costs                                                                              (4)            $0.00

 5          Bankruptcy/Proof of claim fees                                                            04/11/2019    (5)          $300.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify: Plan Review Fee                                                           03/26/2019    (11)         $350.00

 12         Other. Specify:                                                                                         (12)           $0.00

 13         Other. Specify:                                                                                         (13)           $0.00

 14         Other. Specify:                                                                                         (14)           $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1


                 19-30401 - #18 File 09/18/19 Enter 09/18/19 07:12:55 Main Document Pg 1 of 3
Debtor 1 Troy Everett Crumley                                           Case number (if known) 19-30401
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.
                         /s/Darrelyn Thomas                                                                       09/16/2019
                         __________________________________________________                               Date    ____________________
                        Signature




  Print                  Darrelyn Thomas
                        __________________________________________________                                Title    Bankruptcy Attorney
                        First Name                      Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                 State        ZIP Code

  Contact Phone         470-321-7112                                                                            dthomas@rascrane.com
                                                                                                          Email _______________________




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                         page 2


                19-30401 - #18 File 09/18/19 Enter 09/18/19 07:12:55 Main Document Pg 2 of 3
                                            CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that on ____________________________________________________________,
                                          September 18, 2019

I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:


Elijah Orum Young, III
E. Orum Young Law, LLC
200 Washington St.
Monroe, LA 71201

Troy Everett Crumley
June Ann Crumley
11683 Wolfcreek
Bastrop, LA 71220

E. Eugene Hastings (Ch 13 Trustee)
POB 14839
Monroe, LA 71207

Office of U. S. Trustee
300 Fannin St., Suite 3196
Shreveport, LA 71101


                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                           By: _________________________
                                                                                 /s/ Alexis Van Zilen
                                                                                  Alexis Van Zilen
                                                                                  avzilen@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3


             19-30401 - #18 File 09/18/19 Enter 09/18/19 07:12:55 Main Document Pg 3 of 3
